DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection/s to the Claim/s
Claim 6 is objected to because of the following informalities: “abeam” on line 4 of claim 6.  It appears that “a beam” is intended.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “at least one projector-interface structure” on line3 of claim 10.  It appears that “at least one projector-attachment structure” is intended.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “projector-attachment structure” and “accessory-interface structure” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ushiro (US 20060114431 A1).
Regarding claim 1, Ushiro teaches an image-projector accessory-attachment adapter (Fig. 2) for attaching an image-projector accessory (remote controller) to an image projector (100), comprising: a. an accessory-interface structure (200), and b. at least one projector-attachment structure (200a), wherein said at least one projector-attachment structure (200a) provides for attaching to the image projector (100) by clamping to a region of a front housing portion of said image projector (100; Fig. 2), said at least one projector-attachment structure (200a) is operatively couplable to said accessory-interface structure (200); and said accessory-interface structure (200) provides for attaching to the image-projector accessory (remote controller) so as to provide for attaching said image-projector accessory (remote controller) to said image projector (100) via said at least one projector-attachment structure (200a).
Regarding claim 4, Gilbert further teaches upon the operative coupling of said at least one projector-attachment structure (200a) to said accessory-interface structure (200), at least one at-least-partially-front-facing surface of said at least one projector-attachment structure (200a) clamps against a corresponding at least one at-least-partially-rear-facing surface of said front housing portion of said image projector (100) surrounding an opening therethrough, and at least one at-least-partially-rear-facing surface of said accessory-interface structure (200) clamps against a corresponding at least one at-least-partially-front-facing surface of said front housing portion of said image projector (100) surrounding said opening therethrough (Fig. 2).
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugiura (US 20070242236 A1).
Regarding claim 1, Sugiura teaches an image-projector accessory-attachment adapter (Fig. 1, 4, 5) for attaching an image-projector accessory (4a) to an image projector (1), comprising: a. an accessory-interface structure (4b), and b. at least one projector-attachment structure (5), wherein said at least one projector-attachment structure (5) provides for attaching to the image projector (1) by clamping to a region of a front housing portion of said image projector (1; Fig. 1, 4, 5), said at least one projector-attachment structure (5) is operatively couplable to said accessory-interface structure (4b); and said accessory-interface structure (4b) provides for attaching to the image-projector accessory (4a) so as to provide for attaching said image-projector accessory (4a) to said image projector (1) via said at least one projector-attachment structure (5).
Regarding claim 6, Sugiura further teaches said accessory-interface structure (4b) provides for pivotally attaching to a lens assembly (3) about an associated pivot axis that is transverse to an optical axis of said image projector (1) along which a beam of light is projected (Fig. 1, 4, 5).
Regarding claim 7, Sugiura further teaches said accessory-interface structure (4b) provides for locking an angular orientation of said lens assembly (3) about said associated pivot axis (Fig. 1, 4, 5).

Claims 1, 2, 5, and 8-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gilbert (US 20070024826 A1).
Regarding claim 1, Gilbert teaches an image-projector accessory-attachment adapter (Fig. 1-11) for attaching an image-projector accessory (7) to an image projector (16), omprising: a. an accessory-interface structure (9, 11, 13, and/or 15), and b. at least one projector-attachment structure (17), wherein said at least one projector-attachment structure (17) provides for attaching to the image projector (16) by clamping to a region of a front housing portion of said image projector (16; Fig. 5a and 6), said at least one projector-attachment structure (17) is operatively couplable to said accessory-interface structure (9, 11, 13, and/or 15); and said accessory-interface structure (9, 11, 13, and/or 15) provides for attaching to the image-projector accessory (7) so as to provide for attaching said image-projector accessory (7) to said image projector (16) via said at least one projector-attachment structure (17).
Regarding claim 2, Gilbert further teaches said image-projector accessory (7) is an optical device selected from the group consisting of a filter, an optical window, a non-anamorphic lens, and an anamorphic lens ([0027], [0030]-[[0032]).
Regarding claim 5, Gilbert further teaches the operative coupling of said at least one projector-attachment structure (17) to said accessory-interface structure (9, 11, 13, and/or 15) provides for resisting relative motion of said accessory-interface structure (9, 11, 13, and/or 15) relative to said image projector (16; Fig. 6 and 10).
Regarding claim 8, Gilbert further teaches said region of said front housing portion is associated with an opening therethrough for projection of an associated beam of light from said image projector (16; Fig. 6 and 10).
Regarding claim 9, Gilbert further teaches a projector lens (14) of said image projector (16) extends through said opening through said front housing portion of said image projector (16), and said at least one projector-attachment structure (17) axially extends through a radial gap between an outside of said projector lens (14) and inside of said opening through said front housing portion (Fig. 6 and 10).
Regarding claim 10, Gilbert further teaches when assembled to said image projector (16), a front-most portion of said at least one projector-interface structure (17) is recessed relative to said accessory-interface structure (9, 11, 13, and/or 15).
Regarding claim 11, Gilbert further teaches a transverse position of at least one said at least one projector-attachment structure (17) is adjustable relative to said accessory-interface structure (9, 11, 13, and/or 15).
Regarding claim 12, Gilbert further teaches said accessory-interface structure (9, 11, 13, and/or 15) is operatively coupled to each projector-attachment structure (17) of said at least one projector-attachment structure (17) with at least one fastener (19).
Regarding claim 13, Gilbert further teaches each said at least one fastener (19) cooperates with a corresponding threaded hole in said projector-attachment structure (17; [0030]).
Regarding claim 14, Gilbert further teaches at least one said at least one fastener (19) operatively coupling said at least one projector-attachment structure (17) to said accessory-interface structure (9, 11, 13, and/or 15) is located above a center of a projector lens (14) of said image projector (16; Fig. 5a, 5b and 6).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilber in view of Arai (US 6416184 B1).
Regarding claim 3, Gilbert further teaches said accessory interface structure incorporates one or more opening but does not explicitly teach the opening/s that act vent/s providing for a flow of ventilation air therethrough to said image projector (16) responsive thereto during operation thereof.
Arai teaches providing the flow of ventilation air therethrough to said image projector (16) at the projection lens opening (col. 8 line 62 – col. 9 line 10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Gilbert with Arai; because it improves cooling on the projection device.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Yang (US 20050259230 A1).
Regarding claim 18, Gilbert does not explicitly teach said at least one projector-attachment structure (17) comprises at least two projector-attachment structures (17) that are located around said opening so as to provide for resisting both translation and rotation of said accessory-interface structure (9, 11, 13, and/or 15) relative to said image projector (16) when said accessory-interface structure (9, 11, 13, and/or 15) is operatively coupled to said image projector (16) via said at least one projector-attachment structure (17).
Yang teaches said at least one projector-attachment structure (103) comprises at least two projector-attachment structures (103) that are located around said opening so as to provide for resisting both translation and rotation of said accessory-interface structure (101) relative to said image projector (1) when said accessory-interface structure (101) is operatively coupled to said image projector (1) via said at least one projector-attachment structure (103; Fig. 1, 2a and 2b).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Gilbert with Yang; because it provides an easy and simple installing and uninstalling mechanism.
Regarding claim 19, the combination of Gilbert and Yang consequently results in at least one of said at least one projector-attachment structure (103 of Yang) is integral with said accessory-interface structure (101 of Yang).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the closest prior art references, Ushiro, Sugiura, Gilbert, Yang, and Arai, do not teach, by themselves or in combination with one another, “said accessory-interface structure incorporates at least one tine proximate to a base portion of said accessory-interface structure, a forward-facing portion of which provides for engaging with a rearward-facing portion of said front housing portion through a base portion of said opening through said front housing portion of said image projector.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 15 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claim 16, the closest prior art references, Ushiro, Sugiura, Gilbert, Yang, and Arai, do not teach, by themselves or in combination with one another, “said at least one projector-attachment structure is arcuately shaped and extends over a circumferential span, a first portion of said at least one projector-attachment structure provides for axially extending through said opening through said front housing portion of said image projector, said at least one projector-attachment structure incorporates, on a rear side thereof, at least one first arcuate segment having a diameter greater than a diameter of said opening, said at least one first arcuate segment provides for abutting a rear surface of said front housing portion of said image projector, said at least one projector-attachment structure incorporates, on a front side thereof, at least one second arcuate segment having a diameter greater than said diameter of said opening, and said at least one second arcuate segment provides for abutting a front surface of said front housing portion of said image projector.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 16 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claim 17 depends on claim 16; hence it is also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882